Citation Nr: 1735779	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  04-39 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for tendonitis, left shoulder, evaluated as 20 percent disabling prior to December 13, 2011, and as 40 percent disabling from December 13, 2011 to April 30, 2013.  

2.  Entitlement to an initial higher evaluation for radiculopathy, left upper extremity associated with intervertebral disc syndrome, cervical spine, with whiplash syndrome, post-operative, evaluated as 20 percent disabling from March 4, 2009 to February 9, 2010, noncompensable from February 9, 2010 to June 28, 2010, 20 percent disabling from June 28, 2010 to February 21, 2012, and 30 percent disabling from February 21, 2012 to April 30, 2013.

3.  Entitlement to an increased evaluation for loss of use of the left upper extremity due to tendonitis and radiculopathy, evaluated as 80 percent disabling from April 30, 2013.  

4.  Entitlement to a rating in excess of 30 percent for intervertebral disc syndrome, cervical spine, with whiplash syndrome, post-operative.  

5.  Entitlement to an initial compensable rating for cervicalgia associated with intervertebral disc syndrome, cervical spine, with whiplash syndrome, post-operative.  

6.  Entitlement to an effective date prior to March 4, 2009, for the grant of service connection for radiculopathy, left upper extremity associated with intervertebral disc syndrome, cervical spine, with whiplash syndrome, post-operative.

7.  Entitlement to a total disability rating due to individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran had active duty service from January 1969 to June 1975.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.   A June 2003 rating decision increased the Veteran's left shoulder disability rating to 20 percent, effective December 24, 2002, the date of claim for an increased rating.  Further, in a March 2012 rating decision, the RO continued the 30 percent evaluation for the Veteran's cervical spine disability and granted service connection for radiculopathy of the left upper extremity and cervicalgia as associated with the cervical spine disability, both effective January 10, 2011, the date of claim for an increased rating.  Subsequently, in December 2013, the RO denied a TDIU.  The Veteran appealed all of these issues to the Board.    

By way of background, with respect to the issue of entitlement to an increased rating for his left shoulder disability, the Veteran testified before a Veterans Law Judge (VLJ) in January 2007.  A transcript is associated with the electronic record. 

In a May 2008 decision, the Board denied the Veteran's claims for increased disability ratings for tendonitis of the left shoulder and cervical strain.  The Veteran subsequently appealed these matters to the United States Court of Appeals for Veterans Claims (Court).  In a March 2010 memorandum decision, the Court affirmed the Board's decision with respect to the issue of an increased rating for cervical strain; and set aside the Board's denial of entitlement to an increased rating for left shoulder tendonitis and remanded that issue to the Board.  In December 2010, the Board remanded the issue for additional development. 

In a December 2011 rating decision, the RO increased the left shoulder disability to 40 percent, effective December 13, 2011.  In a January 2015 rating decision, the RO granted an 80 percent evaluation for loss of use of the left upper extremity due to tendonitis and radiculopathy (recharacterizing the previously separate service-connected disabilities of tendonitis of the left shoulder and radiculopathy of the left upper extremity as a single disability), effective April 30, 2013.  The RO also awarded entitlement to special monthly compensation based on loss of use of left hand, effective April 30, 2013.  Entitlement to automobile or other conveyance and adaptive equipment was also established.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  As the Veteran has indicated that he still seeks increased ratings for his left arm disorders both before and after April 30, 2013, the matter therefore remains in appellate status and has been characterized as set forth on the front page of this decision. 

In June 2015, the Board sent a letter to the Veteran inquiring whether he desired a new Board hearing in conjunction with his appeal, since the VLJ who conducted his January 2007 hearing was no longer employed by the Board.  That same month, the Veteran responded that he wanted to appear at another hearing via videoconference.  In turn, the Board remanded the matter in July 2015 to afford the Veteran his requested Board hearing.  

While on remand, in September 2015, the RO awarded an earlier effective date of March 4, 2009 for the award of service connection for radiculopathy of the left upper extremity.  An evaluation of 20 percent was assigned from March 4, 2009, a 0 percent evaluation was assigned from February 9, 2010, a 20 percent evaluation was assigned from June 28, 2010, and a 30 percent evaluation was assigned from February 12, 2012 to April 29, 2013.  The Board notes that in September 2016, the Veteran's representative filed a notice of disagreement to the effective date assigned.  However, this matter is already on appeal and addressed in a September 2015 statement of the case.  

In the September 2015 rating decision, the RO also awarded service connection for adjustment disorder with mixed anxiety and depressed mood, evaluated as noncompensable, effective January 10. 2011.  In September 2016, the Veteran, through his representative, submitted a notice of disagreement (NOD) with respect to the effective date and rating assigned.  The RO has not issued a statement to the case with respect to these matters.  However, the electronic Veterans Appeals Control and Locator System (VACOLS) also noted receipt of the NOD as to this claim.  As VACOLS indicates additional action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable at this time.

Additional VA clinical record dated to September 2015 were associated with the record, but not considered in conjunction with the Veteran's left shoulder claim.  However, as this matter is being remanded for further development, the Board finds no prejudice to the Veteran as the Agency of Original Jurisdiction (AOJ) will have the opportunity to consider such records on remand.  Moreover, the Veteran has submitted additional evidence concerning his TDIU claim that has not been considered by the AOJ.  38 C.F.R. § 20.1304(c) (2016).  The Board observes that section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In the instant case, the Veteran's substantive appeal with respect to this issue was received in May 2016 and he has not explicitly requested AOJ review of this evidence.  In turn, a waiver of this additional evidence is not necessary and, the Board may properly consider such evidence.  

In August 2016, the Veteran testified with respect to all the issues on appeal at a Board video conference hearing before the undersigned VLJ.  Although the Veteran is currently represented by the attorney listed on the front page of this decision, his attorney was not present at hearing; however, the Veteran agreed to proceed with the hearing without his representative present.  A transcript of the hearing has been associated with the record.   

The issues of entitlement to increased evaluations for tendonitis of the left shoulder prior to April 30, 2013, radiculopathy of the left upper extremity prior to April 30, 2013, loss of use of the left upper extremity due to tendonitis from April 30, 2013, intervertebral disc syndrome, cervical spine, with whiplash syndrome, post-operative and cervicalgia are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Board previously denied an increased rating for the Veteran's cervical spine disability in a May 2008 decision, which was affirmed by the Court in a March 2010 Memorandum Decision.  

2.  The Veteran filed a claim for an increased rating for the cervical spine disorder on February 5, 2010; however this claim was subsequently withdrawn.  

3.  On February 17, 2010, private treatment records were received that showed the Veteran was seen for neurological symptoms of the left arm on March 4, 2009 that was subsequently diagnosed as cervical radiculopathy.

4.  The Veteran filed a claim for an increased rating for cervical spine disability that was received by VA on January 30, 2011, and service connection for left arm radiculopathy was awarded as a neurological abnormality associated with such cervical spine disorder, effective that date; it was subsequently determined that it was factually ascertainable that the Veteran had radiculopathy associated with his cervical spine disorder as of March 4, 2009.  

5.  The Veteran's submission on February 17, 2010 has been reasonably construed as an informal claim for an increased rating for the Veteran's cervical spine disability.  

6.  From February 17, 2009, one year prior to the date of claim, to March 4, 2009, it was not factually ascertainable that the criteria for an award of service connection for radiculopathy, left upper extremity as associated with intervertebral disc syndrome, cervical spine, with whiplash syndrome, post-operative. 

7.  From September 26, 2010, the last date of full time employment, the Veteran's service-connected disabilities have rendered him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an effective date prior to March 4, 2009, for the grant of service connection for radiculopathy, left upper extremity associated with intervertebral disc syndrome, cervical spine, with whiplash syndrome, post-operative not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2016).

2.  Effective September 26, 2010, the criteria for a TDIU has been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

As the Board's decision to grant entitlement to a TDIU is a full grant of the benefit sought, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and the implementing regulations with respect to this matter.  

Relevant to the Veteran's claim for an earlier effective date, the Board notes that relevant medical evidence was reviewed by the RO in connection with the adjudication of the Veteran's claim.  However, pertinent to his effective date claim, as the Veteran has been assigned the earliest possible effective date under VA regulations, namely the date it was factually ascertainable that the Veteran had radiculopathy associated with his cervical spine disorder, and his arguments on appeal are limited to his interpretation of governing legal authority, all pertinent information and evidence is already contained in the claims file.  There is no outstanding information or evidence that would help substantiate the Veteran's claim.  As discussed in the remand below, the Board recognizes that there are outstanding private treatment records that need to be obtained.  However, as these records date after the currently assigned effective date, they are not relevant to this matter since they cannot show that an earlier effective date would be warranted.  VA's General Counsel has held that in cases where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to provide notice of, or assistance in developing, the information and evidence necessary to substantiate such a claim under 38 U.S.C.A. §§ 5103(a) and 5103A.  See VAOPGCPREC 5-04 (June 23, 2004). 

In sum, with respect to the Veteran's claims herein, the Veteran has not alleged that VA has not fulfilled its duty notify or assist in the development of his claims.  Moreover, review of the record fails to reveal any deficiency with respect to either the duty to notify or assist.  In sum, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Therefore, the Board finds it may proceed to a decision.

II.  Earlier Effective Date for Award of Service Connection for Radiculopathy of the Left Upper Extremity

The Veteran contends that he is entitled to an effective date prior to March 4, 2009, for the grant of service connection for radiculopathy, left upper extremity associated with intervertebral disc syndrome, cervical spine, with whiplash syndrome, post-operative.  Specifically, the Veteran, through his representative, asserts that as the Veteran's left upper extremity radiculopathy is a complication of his service connected neck condition, the Veteran's claim is to be viewed as an increased rating claim and thus, the Veteran's representative claims that the Veteran's radicular condition was present and significant prior to the effective date awarded.  

The Board notes that the statutory and regulatory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The effective date of an evaluation and an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date the claim was received or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  

As the award of service connection for radiculopathy of the left upper extremity essentially resulted in a separate rating as part of an increased rating claim for a symptom that was considered part and parcel of or associated with the service-connected cervical spine disability, the Board finds that the regulations addressing the effective date for an increased rating claim are applicable.   

The law pertaining to the effective date of a VA claim for increase in disability mandates that, unless specifically provided otherwise, the effective date for the increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The pertinent statute then goes on to specifically provide that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if any application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).  If the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of claim.  In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase.  See generally Harper v. Brown, 10 Vet. App. 125 (1997).

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).

Moreover, the provisions of 38 C.F.R. § 3.157(b) state that, once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of (1) a report of examination or hospitalization by VA or uniformed services, (2) evidence from a private physician or layman, or (3) reports and records from State and other institutions will be accepted as an informal claim for increased benefits or an informal claim to reopen.

By way of background, in a May 2008, the Board denied an increased rating for the Veteran's cervical spine disability, which was affirmed by the Court in a March 2010 Memorandum Decision.  Prior to the Court decision, the Veteran filed a claim for increased for cervical spine disorder on February 5, 2010; however this claim was subsequently withdrawn on February 16, 2010.  On February 17, 2010, private treatment records were received that showed the Veteran was seen for neurological symptoms of the left arm on March 4, 2009 that was subsequently diagnosed as cervical radiculopathy.

The Veteran filed his current claim for an increased rating for cervical spine disability that was received by VA on January 30, 2011, and service connection for left arm radiculopathy was awarded as a neurological abnormality associated with such cervical spine disorder, effective that date.  However, as noted in the Introduction above, the RO subsequently determined that it was factually ascertainable that the Veteran had radiculopathy associated with his cervical spine disorder as of March 4, 2009.  

In light of the above, after the Board's final May 2008 decision, the first claim for an increase rating for cervical spine disability was received on February 17, 2010 when the Veteran submitted private medical evidence documenting cervical spine pain and left upper extremity radicular pain.  Significantly, the Veteran had withdrawn his prior February 2010 claim the day prior.  As such, the Board finds that the earliest date that a claim for an increase can reasonably be construed is February 17, 2010.  

Again, the general rule, as provided at 38 C.F.R. § 3.400(o)(1), is that the effective date of the award of an increased evaluation is the date of the Veteran's claim, February 17, 2010, or the date entitlement is shown, whichever is later.  The pertinent statute then goes on to specifically provide that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if any application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).  Accordingly, the focus of the Board's review becomes whether it is factually ascertainable that the Veteran experienced left upper extremity radiculopathy associated with his cervical spine disorder during the year prior to the February 17, 2010 claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992); see also Harper v. Brown, 10 Vet. App. 125, 126 (1997) (38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase precedes the claim (provided also that the claim is received within one year after the increase)).  In making this determination, the Board will review the entirety of the evidence of record.  See Hazan v. Gober, 10 Vet. App. 511 (1997); Swanson v. West, 12 Vet. App. 442 (1999).

The RO has already determined that it was factually ascertainable that the Veteran suffered from radiculopathy of the left upper extremity associated with his cervical spine disorder as of March 4, 2009.  Thus, the Board now turns to whether it was factually ascertainable that the Veteran's radiculopathy was present at any point from February 17, 2009 (one year prior to date of claim) until the March 4 2009 effective date.  However, importantly, there is simply no lay or medical evidence during this period indicating the presence of radiculopathy of the left upper extremity.  Therefore, absent any evidence beyond the Veteran's general assertion that his radiculopathy of the left upper extremity met the criteria prior to March 4 2009, the Board finds that it was not factually ascertainable that he had radiculopathy of the left upper extremity associated with his cervical spine disorder prior to that date.

In conclusion, based on the analysis above, an effective date prior to March 4 2009, for the grant of service connection for radiculopathy, left upper extremity associated with intervertebral disc syndrome, cervical spine, with whiplash syndrome, post-operative, is not warranted.  In denying an earlier effective date, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

III.  TDIU

The Veteran has asserted that his service-connected disabilities have rendered him unemployable.  In order to establish service connection for a TDIU, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of a total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned where one disability is ratable at 60 percent or more, or where there are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

Under 38 C.F.R. § 4.16(a), marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination. 

While the regulations do not provide a definition of "substantially gainful employment," the VA Adjudication Procedure Manual defines the term as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2.  In Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a Veteran actually works and without regard to a veteran's earned annual income prior to having been awarded the 100 percent rating based on individual unemployability.  

38 C.F.R. § 3.271 governs the computation of income.  It reads in relevant part as follows:

 (a) General.  Payments of any kind from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under § 3.272.

 (c)  Business, farm or professional income.

 	(1)  This includes gross income from a business, farm or profession as reduced by the necessary operating expenses such as cost of goods sold, or expenditures for rent, taxes, and upkeep, or costs of repairs or replacements.  The value of an increase in stock inventory of a business is not considered income. 

 	(2) Depreciation is not a deductible expense. 

 	(3) A loss sustained in operating a business, profession, farm, or from investments, may not be deducted from income derived from any other source.

38 C.F.R. § 3.271 (2016).

The Board observes that the poverty threshold limit for 2010 was $11,137.00, for 2011 was $11,484.00 for 2012 was $11,720.00, for 2013 was $11, 888.00, for 2014 was $12,316.00, for 2015 was $12,331.00 and for 2016 was $12,486.00.  See M21-1, Part IV, Subpart ii, Chapter 2, Section F.  

The Veteran filed his claim for a TDIU in March 2013.  At that time, he asserted that he became too disabled to work as of February 2010.  However, he was still employed full time until September 26, 2010.  In this regard, the record shows that the Veteran was self-employed as a manager of a children's shelter from 1978 to 2010.   A September 2010 letter from his employer addressed to the Veteran stated that because of the health conditions and medical restrictions placed on the Veteran  by his physicians and the fact that the Veteran had been on sick leave since February 2010, the Board of Directors determined that the Veteran was physically unable to perform the essential functions of his job description, with or without reasonable accommodations, including lifting, sitting and using computers for normal periods of time.  In turn, the Veteran was laid off, effective September 26, 2010, but he was allowed to collected his accumulated sick and vacation days as monthly pay until exhausted.  The evidence also shows that the Veteran has been currently employed on a part time basis as a coroner advisor.  

Although the Veteran did not file his TDIU claim until March 2013,  the Court has held that a TDIU request, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation (whether in an original claim or as part of a claim for increased rating).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the Veteran's claims for increased ratings have been ongoing since September 2010, the Board must consider whether a TDIU is warranted during this period.  

As of September 26, 2010, the Veteran was service-connected for intervertebral disc syndrome, cervical spine, with whiplash syndrome, post-operative, evaluated as 30 percent disabling; tendonitis, left shoulder, evaluated as 20 percent disabling; and radiculopathy of the left upper extremity, evaluated as 20 percent disabling.  Subsequently, service connection was also awarded for cervicalgia and adjustment disorder as secondary to the Veteran's cervical spine disorder, both evaluated as noncompensable, effective January 10, 2011.  His total combined rating as of September 26, 2010 was 60 percent.  See 38 C.F.R. § 4.25.  As his cervical spine disability, left shoulder disability, radiculopathy of the left upper extremity, cervicalgia and adjustment disorder are due to a common etiology, i.e. an in-service October 1974 motor vehicle accident, they may be considered one disability under 38 C.F.R. § 4.16(a).  In turn, the Veteran is found to have one disability rated at 60 percent or more.  See Gary v. Brown, 7 Vet. App. at 230   (1994).  Accordingly, the Veteran's service-connected disabilities satisfy the schedular criteria for a TDIU as of the date of his last full-time employment.  Moreover, as higher ratings have been awarded for some his disabilities throughout the course of the appeal, the Veteran has continued to meet the scheduler criteria since that date.  38 C.F.R. § 4.16 (a). 

Therefore, the remaining inquiry is whether such disabilities render the Veteran unable to secure or follow a substantially gainful occupation.  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  The Board emphasizes that a total rating based on individual unemployability is limited to consideration of service-connected disabilities.

Importantly, the lay and medical evidence shows that the Veteran exhibited significant functional impairment during this period due to his service-connected disabilities.  In this regard, the record includes a September 2010 letter from the Veteran's employer clearly documenting his inability to perform his duties due to his physical limitations.  Moreover, a March 2011 Social Security Administration (SSA) decision shows that the Veteran was considered disabled since February 2010 due chronic pulmonary insufficiency as well as disorders of the back.  Unfortunately, the medical examinations associated with these records address both service-connected and nonservice-connected disorders.  Nevertheless, significantly, in a September 2011 VA examination report for the left shoulder, the examiner found that the Veteran's shoulder condition did impact his ability to work as he was unable to work secondary to his limitation of function of the left shoulder rendering the Veteran only able to work one-handed.  

Moreover, an April 2013 VA examiner opined that based solely on his service-connected left shoulder condition, cervical spine disorder, radiculopathy of the left upper extremity, and cervicalgia, the Veteran cannot secure and maintain substantially gainful employment in physical or sedentary occupations due to neck pain, shoulder pain, left upper extremity radicular pain, headaches, weakness and loss of coordination of the left upper extremity and left hand, and reduced range of motion of the neck and shoulder.  These conditions prevented lifting, carrying, pushing or pulling greater than 10 pounds, lifting and carrying greater than 5 pounds with left hand, gripping, grasping and holding objects with left hand, fine motor movements with left hand, working with left arm at or above shoulder level, driving a motor vehicle, twisting and turning neck and keyboarding.  

The Board notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator. 38 C.F.R. § 4.16 (a); Geib v. Shinseki, 733 F.3d 1350, 1354   (Fed. Cir. 2013).  However, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381   (2013).  In this regard, the Board accords great probative weight to the aforementioned April 2013 VA examiner's opinion.  Specifically, the VA examiner considered the full record, to include the Veteran's work history, and clearly outlined the Veteran's functional impairments.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

In sum, when considering the totality of the functional impairment caused by his service-connected disabilities as described by the lay and medical evidence of record, as well as taking into consideration his work history, education and experience, and when resolving all doubt in his favor, it would seem that the Veteran would be precluded from substantially gainful employment due to his service-connected disabilities from the date of his last full time employment, September 26, 2010. 

However, there has been some indication that the Veteran has been employed at least part time since that date.  Thus, the Board must also determine whether the Veteran has been substantially and gainfully employed.  In this regard, the evidence shows that the Veteran has worked part time as a coroner advisor.  The Veteran's attorney has reported that the Veteran made approximately $600.00 per month, although in his August 2016 Application for a TDIU, the Veteran indicated that he made $750.00 per month, which would be approximately $9000.00 per year.  Nevertheless, the evidence shows that based on income reported, the Veteran's net income from 2010 to 2016 was below the poverty threshold for one person under the age of 65.  Importantly, the record includes an SSA earnings record that shows the Veteran's income was well below the poverty threshold from 2011 to 2014.  In turn as the Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person, his current employment must be considered marginal employment.  Accordingly, the Veteran has not been substantially, gainfully employed as of the date of his last full time job.   
	
In conclusion, when resolving all benefit of the doubt in the Veteran's favor, the Board must conclude that the Veteran has been unemployable due to his service-connected disabilities from the date he last worked full time and, in turn, entitlement to TDIU, effective September 26, 2010, is warranted.  38 U.S.C.A.  § 5107(b).  



ORDER

An effective date prior to March 4, 2009, for the grant of service connection for radiculopathy, left upper extremity associated with intervertebral disc syndrome, cervical spine, with whiplash syndrome, post-operative, is denied.

Effective September 26, 2010, a TDIU is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

In his August 2016 Application for a TDIU, the Veteran reported receiving treatment and undergoing seven surgeries for his service-connected neck and left arm from February 2010 to December 2014 from T.A., M.D.  However, the most recent records associated with the record from this physician date from February 2010.  As more recent relevant records have been identified from Dr. T.A., the Board finds that efforts should be made to obtain such records, after receipt of any necessary authorization and consent from the Veteran, and then associated with the record.  Moreover, the record indicates that the Veteran has also received ongoing treatment at the VA.  The most recent records associated with the electronic record date from September 2015.  As such, additional VA treatment records from September 2015 to the present should also be obtained.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

With respect to his service-connected left arm disorders, to include tendonitis of the left shoulder and left upper extremity radiculopathy, and cervical spine disorder, the Veteran was most recently afforded VA examinations in April 2013, over four years ago.  Moreover, the Veteran was most recently afforded a VA examination to address his cervicalgia in February 2012, over five years ago.  However, the evidence indicates that the Veteran has undergone additional surgeries for his cervical spine and associated radiculopathy since he was last afforded a VA examination.  Further, in his hearing testimony, the Veteran indicated more severe functional impairment due to his left arm disorders and headaches.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Accordingly, the Board finds that new VA examinations are necessary to determine the current severity of the Veteran's service-connected disabilities.   See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records dated from September 2015 to the present. 

2.  Take appropriate steps, to include obtaining any necessary authorization from the Veteran (i.e., a completed and signed VA Form 21-4142), to obtain medical records from Dr. T.A., dated from February 2010 to the present. 

3.  The Veteran should be scheduled for VA examinations to determine the severity of his service-connected left arm disorder, to include tendonitis of the left shoulder and radiculopathy of the left upper extremity, cervical spine disorder, and cervicalgia.  

Specifically, the examiner should address whether the record reflects any change(s) in the severity of the Veteran's left arm disorders, to include tendonitis of the left shoulder and radiculopathy of the left upper extremity, at any point during the course of the appeal, to include any loss of use of the left arm, and, if so, the approximate date(s) of any such change(s).
  
4.  Readjudicate the appeal. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


